Citation Nr: 1720592	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO. 13-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In May 2015, the Veteran's claims for service connection for a lumbar spine disorder and a cervical spine disorder were remanded by the Board for further development, including gathering of additional records and a new VA examination, which was completed in August 2015. 

The Veteran's claim for service connection for a lumbar spine disorder was granted in a September 2015 rating decision, so the only remaining issue on appeal is the claim for service connection for a cervical spine disorder.

The Veteran's claim is therefore properly before the Board. 



FINDING OF FACT

The Veteran does not have a cervical spine disorder that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran has been afforded two VA examinations in December 2012 and August 2015, as discussed below. The Board finds these examinations to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

The Veteran is seeking service connection for a cervical spine disorder. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016). Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." See 38 C.F.R. § 3.303(d) (2016).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2016). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis. See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)). A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed. Id. 

Service connection may also be granted on a secondary basis, for a disability that is proximately due to, or the result of, an established service-connected disorder. 38 C.F.R. § 3.310 (2016). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b) (2016).

It is important to note that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. 1111; 38 C.F.R. § 3.304 (b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service. See VAOPGCPREC 3-03.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Here, review of the evidence reflects that the Veteran's service records reveal a contradictory disability picture, which was noted and clarified by the examiner who evaluated the Veteran during the August 2015 VA examination. Indeed, the examiner points to four items indicating a different medical history for the Veteran. The first is a November 1970 induction examination marked "yes" for back trouble with a history of low back pain and a fractured vertebra. The second is a November 1971 examination marked "army enl.", where recurrent back pain was denied but a 1964 back injury was noted. The third is a May 1973 note reflecting a car accident with extensive spinal injuries three years prior with a re-injury that morning, and a negative x-ray. The final is the Veteran's consistent reporting of having been struck in the back while in training, as well as that event being identified by the Veteran as the onset of his back pain in service. 

The examiner reconciles the above disability picture, concluding that the 1971 document is preferred, because it reflects that an examination was performed and the Veteran's induction into service was based on that 1971 examination. Further, the examiner points to out-of-sequence placement of the 1973 document, as well as a denial by the Veteran that the described incident occurred, to conclude that the 1973 note was erroneously placed in the Veteran's file. Finally, the examiner notes that the 1970 document is also incorrect because a fractured vertebra would have been identified in later x-rays had it been truly present. The examiner thus concludes that the evidence is insufficient to provide clear and unmistakable evidence that the Veteran's cervical spine disorder pre-existed service. The Board finds this analysis and conclusion persuasive, as it is supported by an adequate rationale. 

Further, under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Here, while there was a reference to "back trouble" in the May 1971 entrance examination, the vagueness of this statement and the lack of any further notes in the same examination regarding back issues result in a failure to clearly document any pre-existing back condition. Therefore, the presumption of soundness attaches, and may only be rebutted by clear and convincing evidence. See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25,178 (2004).

Here, the Veteran relates his cervical spine problems to an incident in service when a drill sergeant struck him in the back. The Veteran asserts having gone to sick call after the incident, where he was offered a medical discharge, which he declined, though a serious back injury was not observed. While there is some missing evidence in service records of said incident, the Veteran's testimony has been consistent about the event. Nevertheless, the Board notes that the Veteran has been granted service connection in a September 2015 rating decision for a thoracolumbar spine disability, the basis of which was the same in-service incident where the Veteran was struck by a drill sergeant. The only other evidence of neck trouble in service is a November 1972 treatment note, where the Veteran was assessed to have a muscle spasm secondary to a fast neck movement the day before. 

As for the post service medical evidence, treatment for a neck condition is sparse. In fact, in the December 2012 VA examination, the Veteran reported that he has had no care for neck pain, and further, did not present neck pain as a major concern. The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the cervical spine. Also, upon review of radiologic testing in July 2012, the examiner found some degenerative disc disease, the etiology of which was found to have been likely genetic. 

The Veteran reported he had had surgery in 1991, and indeed, a surgical note reflects a disc fragment located in the lateral recess at the foramen compressing the S1 root. The Veteran had a second surgery in 1996 involving insertion of cages and bone graft, with a repeat surgery in 1998. However, the above treatment all relates to the thoracolumbar spine, and as per the Veteran's own admission, the record does not reflect post-service cervical spine treatment.  

As noted above, the Veteran underwent another VA examination in August 2015, pursuant to the Board's May 2015 remand. After clarifying the conflicting evidence, as previously described, the examiner conducted a physical examination of the Veteran and assigned a diagnosis of degenerative disc and joint disease of the cervical spine. The examiner further noted, however, that the Veteran reported that the onset of his neck condition occurred "well after service." The examiner concluded that it was less likely than not that the Veteran's current cervical spine disorder is etiologically related to service. In so finding, the examiner pointed out that the Veteran was seen only once during service for a cervical muscle strain, which he identified as a "transient condition unlikely to produce long-term sequelae." The examiner also addressed secondary causation, noting that the current state of medical knowledge establishes that lumbar spine disorders do not lead to degenerative cervical spine disease.

Upon review of the evidence, the Board finds that the claim must be denied. There is no evidence of treatment for neck symptoms during service other than a muscle spasm due to a fast neck movement, which was determined to be a transient condition. The Veteran admits that he has had little or no care for neck pain since service, that neck pain was not a major concern for him, and pertinently, that the onset of his claimed neck condition occurred well after service. Therefore, a chronic neck condition is not shown during service. See 38 C.F.R. § 3.303 (a). 

A neck disability is first shown many years after service, there is no evidence of cervical spine arthritis within a year of separation from service, and there is no competent opinion of record in support of the claim on a direct or presumptive basis. The only competent opinions are found in the December 2012 VA examination and the August 2015 VA examination, and these opinions weigh against the claim. They are considered highly probative, as they are shown to have been based on a review of the Veteran's records, and as the opinions are accompanied by a sufficient explanation and findings. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Both VA examiners found it to be less likely than not that the Veteran's current cervical spine disorder was caused by service. Therefore, service connection for a neck disability on a direct or presumptive basis is not warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran also states that he believes his neck disability may have been caused by his service-connected lumbar spine disability, such that service connection for a neck disability is warranted on a secondary basis (see August 2015 VA examination). This claim must also be denied. There is no competent evidence associating the Veteran's current neck disability with his service-connected lumbar spine disability. The only competent opinion with regard to a claim for service connection for a cervical spine disability as secondary to the Veteran's service-connected lumbar spine disability is found in the August 2015 VA examination. Indeed, the examiner opined that the Veteran's claimed cervical spine disability is less likely than not related to his service-connected low back disorder. The examiner based his conclusion on sufficient rationale, including that in general, low back conditions do not induce sufficient aberrant biomechanical forces on the cervical spine to induce degenerative disease. Therefore, service connection for a neck disability on a secondary basis is not warranted. 38 C.F.R. § 3.310.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's service treatment reports and post-service medical records have been discussed. A neck disability is not shown during service, or until well after service. Etiological opinions have been obtained that weigh against the claim. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that his current cervical spine disorder developed due to his service, and/or due to service-connected disability. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a cervical spine disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


